DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Group I, Species 1, as shown in FIGs. 1A-D, 4A-8 was elected in the reply filed on June 11, 2020. 
Amendment filed February 24, 2022 is acknowledged. Claims 1, 5-6, 13-15, 17, 19 and 21 have been amended. Claims 1-11, 13-19 and 21-22 are pending.
Action on merits of claims 1-11, 13-19 and 21-22 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
the first gate dielectric layer is directly above a first region doped with a first type dopant and the second gate dielectric layer is directly above a second region doped with a second type dopant” (amended claim 1, lines 26-28) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

Claim 1, lines 5-6, recites: “a first active region and a second active region on the semiconductor substrate and separated by the second isolation feature”.
Lines 16 recites: “a doped feature formed on the second active region”.
The “first region” and “second region” appear to be additional regions to the previously claimed “first active region” and “second active region” and “doped feature”.  
However, the specification does not support these additional regions.
Therefore, claim 1 and all dependent claims contain new matters. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a first active region and a second active region on the semiconductor substrate and separated by the second isolation feature … , wherein the first gate dielectric layer is directly above a first region doped with a first type dopant and the second gate dielectric layer is directly above a second region doped with a second type dopant”.

Are the “first region and second region” and “first active region and second active region” the same or different?
The limitations are confusing. Therefore, claims 1-11 are indefinite. 

Amended Claim 5 recites: the semiconductor structure of claim 2, wherein the doped feature is heavily doped with the first type dopant.
However, the amended claim 1, lines …, has already claimed: “a doped feature formed on the second active region”…, and the second gate dielectric layer is directly above a second region doped with a second type dopant, …”.
These limitations implicitly direct to the doped feature being a second type dopant. 
Thus, claim 5 contravenes claim 1. Therefore, claims 5-7 are indefinite.      

Amended claim 6 recites: the semiconductor structure of claim 5, further comprising a doped well doped with a second type dopant, wherein the doped well extends from the first active region to the second active region, wherein the doped well encloses the doped feature, and  a conductive feature is directly landing on the doped feature.
However, amended claim 1 has already claimed “a first region doped with a first type dopant”.

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER ‘027 in view of YAMAGUCHI ‘972. 
With respect to claim 1, As best understood by Examiner, OBERHUBER teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
an isolation feature (STI) over the semiconductor substrate, the isolation feature (STI) having a first portion (left), a second portion (middle), and a third portion (right);
a first active region (left) and a second active region (right) on the semiconductor substrate and separated by the second portion (middle) of the isolation feature (STI), wherein the first active region (left) spans between the first (left) and second portions (middle) of the isolation feature (STI), and wherein the second active region (right) spans between the second (middle) and third (right) portions of the isolation feature (STI); 
a field-effect transistor formed on the semiconductor substrate, wherein the field-effect transistor includes 
a gate stack (10) disposed on the semiconductor substrate and extending from the first active region (left) to the second active region (right); and 
a source (16) and a drain (18) formed on the first active region (left) and interposed by the gate stack (10); and 

the gate stack (10) includes a first gate dielectric layer (under 10, not shown) on the first active region (left) and a second gate dielectric layer (under 10, not shown) on the second active region (right),
the first gate dielectric layer extends from the first portion (left) to the second portion (middle) of the isolation feature (STI), 
the second gate dielectric layer extends from the third portion (right) to the second portion (middle) of the isolation feature (STI),
the first gate dielectric layer has a first thickness, and 
the second gate dielectric has a second thickness, wherein the first gate dielectric layer is directly above a first region (15) doped with a first type dopant (P) and the second gate dielectric layer is directly above a second region (right) doped with a second type dopant (N), the first type dopant (P) being opposite the second type dopant (N).   (See FIGs. 1-2).

Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness.
However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein 
the gate stack (20) includes a first gate dielectric layer (18a) on the first active region and a second gate dielectric layer (18b) on the second active region, 

the second gate dielectric layer (18b) extends on the isolation feature (16) to the location, 
the first gate dielectric layer (18a) has a first thickness, and 
the second gate dielectric (18b) has a second thickness being greater than the first thickness. (See FIGs. 13B, 14D).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second gate dielectric of OBERHUBER having the second thickness being greater than the first thickness of the first gate dielectric as taught by YAMAGUCHI to suppress the deterioration of speed performance of the transistor. 

With respect to claim 2, the doped feature (12) of OBERHUBER extends on the second active region (right) from a first area on a first side of the gate stack (10) to a second area on a second side of the gate stack, the second side being opposite to the first side. 

With respect to claim 8, the field-effect transistor of OBERHUBER has an asymmetric structure with the drain (14D) being laterally spaced a distance from the gate stack (10) on the first side and the source (14S) being extended to an edge of the gate stack (10) on the second side. 

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and YAMAGUCHI ‘972, as applied to claim 2 above, and further in view of SIMACEK et al. (US Patent No. 6,762,453) of record.
With respect to claim 3, OBERHUBER, in view of YAMAGUCHI, teaches the semiconductor structure as described in claim 2 above and further including: 
a first conducive feature (14C) landing on the doped feature (12); and 
a second conducive feature (14C) landing on the doped feature (12). 
Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the first and second conductive features being formed within the first area and the second area, respectively.  
However, SIMACEK teaches a semiconductor structure including:
a doped feature (44) extends on second active region (38) from a first area (42) on a first side of gate stack (46) to a second area (43) on a second side of the gate stack, the second side being opposite to the first side; 
a first conducive feature (50) landing on the doped feature (44) within the first area (42); and 
a second conducive feature (50) landing on the doped feature (44) within the second area (43). (See FIG. 3). 
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second conductive features of OBERHUBER being formed within the first area and the second area, respectively, as taught by SIMACEK to provide charge to the gate stack, without departing from the scope of either.


With respect to claim 11, in view of SIMACEK, the semiconductor structure further comprises a first (50) and second (50) conductive features landing on the doped feature (44) within the first area and the second area, respectively, wherein the first and second conductive features (50) are connected to a signal line for a signal to a gate electrode (46) of the gate stack.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and YAMAGUCHI ‘972, as applied to claim 2 above, and further in view of LIN et al. (US Patent No. 5,596,524) of record.
With respect to claim 5, OBERHUBER, in view of YAMAGUCHI ‘972, teaches the semiconductor structure as described in claim 2 above including: the doped feature (12) is doped with a first type dopant (N).
Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the doped feature being heavily doped with a first type dopant.
However, LIN teaches a semiconductor structure including: 
a doped feature (202) formed on second active region (106) and configured as a gate contact to field-effect transistor (104), wherein the doped feature (202) is heavily doped with a first type dopant (N).  (See FIGs. 2A).

   
With respect to claim 6, the semiconductor structure of OBERHUBER, further comprises a doped well (15) doped with a second type dopant (P) being opposite to the first type dopant (N), wherein the doped well (15) extends from the first active region (left) to the second active region (right), wherein the doped well (15) encloses the doped feature (12), and in view of LIN, a conductive feature (ACG) is directly landing on the doped feature (202).
 
With respect to claim 7, in view of LIN, the source (222) and drain (220) are heavily doped with the first type dopant (N). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and YAMAGUCHI ‘972 as applied to claim 8 above, and further in view of WENDEL et al. (US Patent No. 6,559,503) of record. 
With respect to claim 9, OBERHUBER, in view of YAMAGUCHI,  teaches the semiconductor device as described in claim 8 above including the field effect transistor has an asymmetric structure. 
Thus, OBERHUBER and YAMAGUCHI are shown to teach all the features of the claim with the exception of explicitly disclosing a silicide layer formed on the source, and the drain is free of silicide. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drain of OBERHUBER free of silicide as taught by WENDEL to provide a drain-gate resistance.
  
With respect to claim 10, in view of WENDEL, the semiconductor structure further comprises: a first conductive feature (20) formed on the silicide layer (21) and configured as a contact feature to the source (17); and a second conductive feature (19) formed on the drain (16) and configured as a contact feature to the drain.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER ‘027 in view of CHEN et al. Modeling and Analysis of the Asymmetric Source/Drain Extension CMOS Transistors for Nanoscale Technologies (of record). 
 With respect to claim 13, OBERHUBER teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
a first active region (left) and a second active region (right) on the semiconductor substrate, wherein the first active region (left) and the second active region (right) are laterally separated by an isolation feature (STI); 

a first gate spacer (not shown) and a second gate spacer (not shown) disposed on opposite sidewalls of the gate stacked (10); 
a doped source (16) and a doped drain (18) formed on the first active region (left) and interposed by the gate stack (10); and 
a doped feature (12) formed on the second active region (right) and extending from a first region (left) underlying the gate stack (10) to a second region (right) laterally beyond the gate stack (10), 
wherein the doped source (16), the doped drain (18) and the gate stack (10) are configured as a field-effect transistor and the doped feature (12) is configured as a gate contact to the gate stack (10) of the field-effect transistor, and wherein the field-effect transistor has an asymmetric structure and the doped source (16) being extended with a source edge aligned with an outer edge of the second gate spacer in a top view. (See FIGs. 1-4, 7).
Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the doped drain being laterally spaced from the first gate spacer.
However, CHEN teaches a semiconductor structure including: 
a semiconductor substrate (p-substrate); 
4817-1872-55643an active region on the semiconductor substrate;
a gate stack (Tgate) disposed on the semiconductor substrate and extending on the active region; 
a first gate spacer (not shown) and a second gate spacer (not shown) disposed on opposite sidewalls of the gate stacked; and
+/S) and a doped drain (n+/D) formed on the active region and interposed by the gate stack; 
wherein the doped source, the doped drain and the gate stack are configured as a field-effect transistor, and wherein the field-effect transistor has an asymmetric structure with doped drain (n+/D) being laterally spaced from the first gate spacer and the doped source (n/S) being extended with a source edge aligned with an outer edge of the second gate spacer in a top view. (See FIG. 2b).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the asymmetric field-effect transistor of OBERHUBER having doped drain being laterally spaced from the first gate spacer as taught by CHEN to reduce gate tunneling leakage.   

With respect to claim 14, the semiconductor structure of OBERHUBER further comprises 
a first conductive feature (14C) landing on the doped feature (12) within the second region (right) and connected to a signal line for a signal to the gate stack (10); 
a second conductive feature (14S) formed on the doped source and configured as a contact feature to the doped source; and 
a third conductive feature (14D) formed on the doped drain and configured as a contact feature to the doped drain.  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER ‘027 and CHEN, as applied to claim 14 above, and further in view of LIN ‘524. 
With respect to claim 15, OBERHUBER teaches the semiconductor structure as described in claim 14 above, and further including: the doped well (15) doped with a first type dopant (P), wherein the doped well (15) laterally encloses the first active region (left), the second active region (right), and the doped feature (12), wherein the doped feature (12) is doped with a second type dopant (N) being opposite to the first type dopant (P), and wherein the first conductive feature (14C) is directly landing on the doped feature (12).

Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the doped feature being heavily doped. 
However, LIN teaches a semiconductor structure including: doped well doped with a first type dopant (P), wherein the doped well laterally encloses a first active region (104), a second active region (106), and doped feature (202), wherein the doped feature (202) is heavily doped (N+) with a second type dopant being opposite to the first type dopant (P), and wherein first conductive feature (ACG) is directly landing on the doped feature (202). (See FIG. 2A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the doped feature of OBERHUBER being heavily doped to provide gate contact to the filed-effect transistor.  

With respect to claim 16, the semiconductor structure of OBERHUBER further comprises 

the doped feature (12) is further extending from the first region to a third region laterally beyond the gate stack (10),
the second region and the third region are on opposite sides of the gate stack (10), and
the fourth conductive feature (14C) is landing on the third region.     

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER, CHEN and LIN as applied to claim 15 above, and further in view of WENDEL ‘503. 
OBERHUBER, CHEN and LIN teach the semiconductor structure as described in claim 15 above including: the field-effect transistor having second conductive feature (14S) on the doped source (16) and the third conductive feature (14D) directly landing on the doped drain (18) without silicide between the third conductive feature (14D) and the doped drain.  
Thus, OBERHUBER, CHEN and LIN are shown to teach all the features of the claim with the exception of explicitly disclosing a silicide layer interposed between the doped source and the second conductive feature.
However, WENDEL teaches a semiconductor structure including: a silicide layer (21) interposed between the doped source (17) and a second conductive feature (20), wherein a third conductive feature (19) is directly landing on the doped drain without silicide between the third conductive feature (19) and the doped drain.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form a silicide layer of OBERHUBER interposed between the doped source and the second conductive feature as taught by WENDEL to reduce contact resistance.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and CHEN, as applied to claim 13 above, and further in view of YAMAGUCHI ‘972. 
With respect to claim 18, OBERHUBER, in view of CHEN, teaches the semiconductor structure as described in claim 13 above including the gate stack (10) includes a first gate dielectric layer (703) on the first active region (left) and a second gate dielectric layer on the second active region (right), wherein the first gate dielectric layer has a first thickness and the second gate dielectric layer has a second thickness, and wherein the first and second gate dielectric layers are adjoin on the isolation feature (STI). 
Thus, OBERHUBER and CHEN are shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness.
However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein the gate stack includes a first gate dielectric layer (18a) of a first thickness on the first active region (left) and a second gate dielectric layer (18b) of a second thickness on the second active region (right), the second thickness (18b) being greater than the first thickness (18a). (See FIG. 14A-D).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate dielectric of OBERHUBER having the second thickness being greater than the first thickness as taught by YAMAGUCHI to form a high breakdown voltage transistor.

.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LIN ‘524 in view of YAMAMOTO et al. (US Patent No. 8,796,780).
With respect to claim 21, LIN teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
a first active region (104) and a second active region (106) on the semiconductor substrate, wherein the first active region (104) and the second active region (106) are laterally separated by an isolation feature; 
a gate stack (206) disposed on the semiconductor substrate and extending from the first active region (104) to the second active region (106), wherein the gate stack (206) includes a first gate dielectric layer (GOX) of a first thickness over the first (104) and second (106) active regions and a second gate dielectric layer (GOX) of a second thickness over the second active 
a source (222) and a drain (220) formed on the first active region (104) and interposed by the gate stack (206); and 
a doped feature (202) of the first type dopant (N) formed on the second active region (106) and extending from a first region underlying the gate stack (206) to a second region laterally beyond the gate stack (206), the doped feature (202) being heavily doped (N+) in the first and second region, wherein 
the source (222), the drain (220) and the gate stack (206) are configured as a field-effect transistor and the doped feature (202) is configured as a gate contact to the gate stack (206) of the field-effect transistor; 
a doped well of the second type dopant (P) being opposite to the first type dopant (N), the doped well (P) extends from the first active region (104) to the second active region (106), the doped well (P) encloses the doped feature (202); and 
a first conductive feature (ACG) directly landing on the doped feature (202). (See FIGs. 2A, B, D).

Thus, LIN is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness. 
However, YAMAMOTO teaches a semiconductor structure including: 
a gate stack (7) disposed on a semiconductor substrate (1) and extending from the first active region (10) to the second active region (20), wherein the gate stack (7) includes a first 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate stack of LIN having the second gate dielectric layer of second thickness greater than the first thickness as taught by YAMAMOTO to reduce capacitance in the second active region.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over LIN ’524 and YAMAMOTO ‘780 as applied to claim 21 above, and further in view of SIMACEK ‘453.
LIN, in view of YAMAMOTO, teaches the semiconductor structure as described in claim 21 above including:  
the gate stack (206) further includes a gate electrode (206) disposed on the first and second gate dielectric layers (GOX), wherein 
the gate electrode (206) is a conductive feature and continuously extends from the first gate dielectric layer (GOX) on the first active region (104) to the second gate dielectric layer  (GOX) on the second active region (106), wherein there is no conductive feature directly landing on the gate electrode (206),

the field-effect transistor (104) has an asymmetric structure with the drain being laterally spaced a distance from the gate stack (206) on a first side of the gate stack and the source being extended to an edge of the gate stack (206) on a second side of the gate stack, the second side being opposite to the first side, 
the doped feature (202) further extends from the first region to a third region laterally beyond the gate stack (206),
the second region and the third region are on opposite sides of the gate stack, 
the first conductive feature (ACG) is landing on the doped feature (202). 

Thus, LIN and YAMAMOTO are shown to teach all the features of the claim with the exception of explicitly disclosing a second conductive feature. 
However, SIMACEK teaches a semiconductor structure including: 
a second conductive feature (50); 
a doped feature (44) of a first type dopant (N) formed on the second active region (38) and extending from a first region underlying the gate stack (46) to a second region (42) laterally beyond the gate stack (46), the doped feature (44) being doped in the first and second (42) region; 
a first conductive feature (50) landing on the doped feature (44), wherein 
the doped feature (44) further extends from the first region to a third region (43) laterally beyond the gate stack (26),

the first conductive feature (50) is landing on the doped feature within the second region (42), and 
the second conductive feature (50) is landing on the doped feature within the third region the third region (43). (See FIG. 3), 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor structure of LIN having the second conductive feature landing on the doped feature within the third region as taught by SIMACEK to provide additional contact to the doped feature.   
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/ANH D MAI/Primary Examiner, Art Unit 2829